DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 3, 6, 13, and 19 have been amended.
Claim 2 has been cancelled.
Claims 1, 3-15, and 19-23 have been examined.
The § 112 rejections in the previous Office Action have been addressed and are withdrawn.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 13, 2022 has been entered.

Information Disclosure Statement
The Applicant's submission of the Information Disclosure Statements dated April 19, 2022 and July 25, 2022 is acknowledged by the Examiner and the cited references have been considered in the examination of the claims now pending, except as otherwise indicated. The IDS filed April 19, 2022 lists an NPL reference by Elliot, but the Applicant did not include a copy of the reference, as required by 37 CFR 1.98(2)(ii).  Copies of the PTOL-1449s initialed and dated by the Examiner are attached to the instant office action. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-8, 14, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Ryu in view of US Publication No. 2018/0032458 by Bell (hereinafter referred to as “Bell”) in view of US Publication No. 2018/0329832 by Takaku et al. (hereinafter referred to as “Takaku”). 
Regarding claim 1, Ryu discloses:
a memory device comprising: a memory comprising a memory bank including memory cells (Ryu discloses, at ¶ [0044], a memory device including an array of memory cells that includes, as disclosed at ¶ [0130], a plurality of banks.); 
a processor in memory (PIM) circuit configured to process an operation using data provided by a host or read data read from the memory bank, the PIM circuit including an instruction memory, the host transmitting a plurality of instructions to the memory device for storage in the instruction memory while the memory device is in an instruction loading mode (Ryu discloses, at ¶ [0044], an internal processor (PIM) that processes operations using, as disclosed at ¶ [0045], data provided by the host. As disclosed at ¶ [0068], the internal processor includes a register buffer that stores processing information, which includes commands (instructions) from the memory cell array. The memory device is in instruction loading mode by virtue of loading instructions.); 
...control logic configured to decode a command and an address received from the host to generate a decoding result, cause the memory device to enter one of a memory operation mode and an operation processing mode based on the decoding result after storage of the instructions in the instruction memory has completed during the instruction loading mode, perform a control operation so that a memory operation is performed on the memory bank when the memory device enters the memory operation mode, and perform a control operation so that the PIM circuit performs a processing operation corresponding to an instruction read from the instruction memory on an operand read from the memory bank when the memory device enters the operation processing mode (Ryu discloses, at ¶ [0064], a decoding unit that decodes processing information, i.e., commands, and generates a decoding result. Ryu discloses, at ¶¶ [0148]- [0149], the system performs an internal processing operation when a command is to read a first area, which discloses entering the operation processing mode, and performs normal mode processing when the command is to read a different area, which discloses entering the memory operation mode. Ryu also discloses, at ¶ [0045], storing internal processing operation commands and internal processing data in the memory cell array. The subsequent use of the internal processing data discloses reading an operand from the memory bank. Ryu also discloses, at ¶ [0069], storing command information in a register buffer, which discloses the instruction is read from instruction memory. Ryu also discloses, at ¶¶ [0102]-[0104], storing command information, i.e., instructions, and subsequently entering internal processing mode.), 
wherein the memory device performs the memory operation when a bit value of at least one bit of the address belongs to a first range and performs the processing operation when the bit value belongs to a second range different from the first range (Ryu discloses, at ¶ [0128], when the MSB of an address is the mode signal, the device otherwise behaves as described previously, i.e., reads, writes, swaps, etc., the operands whose locations are indicated by the received addresses, which discloses a part of the address. When the MSB is zero, the address belongs to a first range, and when the MSB is one, the address belongs to a second range.), and 
wherein a part of the address different from the at least one bit indicates a position of the operand in the memory bank through a row address...included in information of the part (Ryu discloses, at ¶ [0128], that the address is a row address, such that the address bits indicate a position of the operand, i.e., a row.).
Ryu does not explicitly disclose a program counter configured to output a counting value instructing a position of the instruction memory and the aforementioned address includes a column address.
However, in the same field of endeavor (e.g., memory) Bell discloses:
a program counter configured to output a counting value instructing a position of the instruction memory, (Bell discloses, at ¶ [0034], a program counter controls fetching and executing instructions, which discloses specifying a position in instruction memory and selectively increasing the counting value.). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Ryu’s internal processor to include Bell’s program counter because doing so merely entails combining prior art elements according to known methods to yield predictable results, e.g., enabling Ryu’s processor to sequence instructions.
Also in the same field of endeavor (e.g., memory) Takaku discloses:
a single address that includes both the row address and the column address (Takaku discloses, at ¶ [0098], an address that includes both the row and column addresses.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Ryu’s address to include both row and column addresses because doing so merely entails combining prior art elements according to known methods to yield predictable results, e.g., accessing both column and row addresses with a single memory access.  

Regarding claim 3, Ryu, as modified, discloses the elements of claim 1, as discussed above. Ryu also discloses:
wherein the address comprises mode information representing one of the memory operation mode and the operation processing mode, and wherein the address belongs to one of the first range and the second range in accordance with a bit value of the mode information (Ryu discloses, at ¶¶ [0148]- [0149], operating in internal processing mode or normal mode based on whether the address of the command specifies a first area or second area, i.e., not the first area, which discloses a first bit value and second bit value.).

Regarding claim 4, Ryu, as modified, discloses the elements of claim 1, as discussed above. Ryu also discloses:
wherein the command is a read command or a write command (Ryu discloses, at ¶¶ [0148]- [0149], a read command.).

Regarding claim 5, Ryu, as modified, discloses the elements of claim 4, as discussed above. Ryu also discloses:
wherein the PIM circuit performs the processing operation by using the read data read from a position of the memory bank corresponding to the address when the command corresponds to the read command (Ryu discloses, at ¶¶ [0148]- [0149], performing a processing operation using data from the first area in response to a read to the first area.), and 
wherein the PIM circuit performs the processing operation using the host data provided by the host when the command corresponds to the write command (Ryu discloses, at ¶ [0076], the data may be provided by the host, which, as disclosed at ¶ [0042], discloses a write command.).

Regarding claim 6, Ryu, as modified, discloses the elements of claim 1, as discussed above. Ryu also discloses:
wherein the row address indicates a row of the memory bank and the column address indicates a column of the memory bank and the PIM circuit performs the processing operation using the read data read from the position instructed by the row address and the column address (Ryu discloses, at ¶¶ [0056]-[0058], retrieving data using row and column addresses to indicate a position.).

Regarding claim 7, Ryu, as modified, discloses the elements of claim 1, as discussed above. Ryu also discloses:
a processing controller configured to perform a control operation so that an instruction operation corresponding to an instruction…is processed (Ryu discloses, at ¶ [0069], a processing control that selects an instruction to perform a corresponding operation.); and 
at least one processing element configured to perform the instruction operation based on control of the processing controller (Ryu discloses, at ¶ [0065], a processing unit that performs processing operations based on the command selected.).
Ryu does not explicitly disclose that the aforementioned instruction is instructed by the counting value of the program counter.
However, in the same field of endeavor (e.g., memory) Bell discloses:
a counting value of a program counter instructing a position of the instruction memory (Bell discloses, at ¶ [0034], a program counter controls fetching and executing instructions, which discloses specifying a position in instruction memory.). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Ryu’s internal processor to include Bell’s program counter because doing so merely entails combining prior art elements according to known methods to yield predictable results, which is an exemplary rationale to support a conclusion of obviousness, as per MPEP § 2143.

Regarding claim 8, Ryu, as modified, discloses the elements of claim 7, as discussed above. Ryu also discloses:
wherein the at least one processing element comprises a plurality of processing elements, the memory comprises a plurality of memory banks including the memory bank, and the plurality of processing elements are respectively arranged to correspond to the memory banks (Ryu discloses, at ¶¶ [0072]-[0074], searching, moving, and adding, which discloses multiple processing elements. As disclosed at ¶ [0130], the memory comprises a plurality of banks. The processing operations use data from the banks, which discloses being respectively arranged to correspond to the banks.).

Regarding claim 14, Ryu discloses the elements of claim 13, as discussed above. Ryu does not explicitly disclose wherein the reading of the instruction comprises: checking a counting value of a program counter instructing a position of instruction memory in which the plurality of instructions are stored, and performing counting of the program counter in response to the command and the address instructing the processing operation to be performed.
However, in the same field of endeavor (e.g., memory) Bell discloses:
wherein the reading of the instruction comprises: checking a counting value of a program counter instructing a position of instruction memory in which the plurality of instructions are stored, and performing counting of the program counter in response to the command and the address instructing the processing operation to be performed (Bell discloses, at ¶ [0034], a program counter controls fetching and executing instructions, which discloses specifying a position in instruction memory.). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Ryu’s internal processor to include Bell’s program counter because doing so merely entails combining prior art elements according to known methods to yield predictable results, which is an exemplary rationale to support a conclusion of obviousness, as per MPEP § 2143.

Regarding claim 22, Ryu, as modified, discloses the elements of claim 21, as discussed above. Ryu also discloses:
wherein the PIIM circuit comprises: instruction memory configured to store a plurality of instructions provided by the host (Ryu discloses, at ¶ [0068], the internal processor includes a register buffer that stores processing information, which includes commands (instructions) from the memory cell array.); and 
Ryu does not explicitly disclose a program counter configured to output a counting value instructing a position of the instruction memory, and wherein, in response to the command and the address instructing the processing operation to be performed, counting of the program counter is performed.
However, in the same field of endeavor (e.g., memory) Bell discloses:
a program counter configured to output a counting value instructing a position of the instruction memory, and wherein, in response to the command/address instructing the processing operation to be performed, counting of the program counter is performed (Bell discloses, at ¶ [0034], a program counter controls fetching and executing instructions, which discloses specifying a position in instruction memory.). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Ryu’s internal processor to include Bell’s program counter because doing so merely entails combining prior art elements according to known methods to yield predictable results, which is an exemplary rationale to support a conclusion of obviousness, as per MPEP § 2143.

Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Ryu in view of Bell in view of Takaku in view of US Publication No. 2017/0344480 by Beard (hereinafter referred to as “Beard”).
Regarding claim 9, Ryu, as modified, discloses the elements of claim 7, as discussed above. Ryu does not explicitly disclose wherein each of the plurality of processing elements is shared by at least two of the memory banks. 
However, in the same field of endeavor (e.g., processing) Beard discloses:
wherein each of the plurality of processing elements is shared by at least two of the memory banks (Beard discloses, at ¶ [0090], sharing processing elements between hosts, which discloses between multiple memory banks.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Ryu’s internal processor to include Beard’s sharing of resources because doing so merely entails combining prior art elements according to known methods to yield predictable results, which is an exemplary rationale to support a conclusion of obviousness, as per MPEP § 2143.

Regarding claim 10, Ryu, as modified, discloses the elements of claim 1, as discussed above. Ryu does not explicitly disclose wherein, when the command and the address instructing the processing operation to be performed is received, a first instruction instructed by a current counting value of the program counter and a second instruction instructed by a next counting value of the program counter are read together and a predecoding operation is performed on the second instruction.
However, in the same field of endeavor (e.g., processing) Beard discloses:
wherein, when the command and the address instructing the processing operation to be performed is received, a first instruction instructed by a current counting value of the program counter and a second instruction instructed by a next counting value of the program counter are read together (Beard discloses, at ¶ [0025], sequentially fetching instructions, which discloses the current and next counting values of the PC as the PC points to instructions to be executed (see ¶ [0088]), and fetching the instructions as a block, i.e., together.), and 
a predecoding operation is performed on the second instruction (Beard discloses, at ¶ [0025], determining whether instructions are NUCD instructions, and if so, fetching and decoding a marker, which discloses predecoding.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Ryu’s internal processor to include Beard’s program counter updating and predecoding because doing so merely entails combining prior art elements according to known methods to yield predictable results, which is an exemplary rationale to support a conclusion of obviousness, as per MPEP § 2143.

Regarding claim 11, Ryu, as modified, discloses the elements of claim 10, as discussed above. Ryu does not explicitly disclose wherein, when the second instruction corresponds to a loop instruction, the second instruction includes information on a position of a third instruction to be moved, and wherein the PIM circuit executes the third instruction without executing the second instruction when a second command and second address instructing a next operation to be processed is received.
However, in the same field of endeavor (e.g., processing) Beard discloses:
wherein, when the second instruction corresponds to a loop instruction, the second instruction includes information on a position of a third instruction to be moved, and wherein the PIM circuit executes the third instruction without executing the second instruction when a command/address instructing a next operation to be processed is received (Beard discloses, at ¶ [0053], determining a range of addresses to be accessed, which discloses position information. Beard also disclose, at ¶ [0094], unrolling loops, which discloses executing subsequent instructions without executing the loop instructions.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Ryu’s internal processor to include Beard’s program loop unrolling because doing so merely entails combining prior art elements according to known methods to yield predictable results, which is an exemplary rationale to support a conclusion of obviousness, as per MPEP § 2143.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Ryu in view of Bell in view of Takaku in view of US Publication No. 2020/0020393 by Al-Shamma (hereinafter referred to as “Al-Shamma”).
Regarding claim 12, Ryu, as modified, discloses the elements of claim 1, as discussed above. Ryu does not explicitly disclose wherein the operation is for neural network processing, and the PIM circuit performs the processing operation using the host data from the host and weight information in the memory bank.
However, in the same field of endeavor (e.g., in memory processing) Al-Shamma discloses:
wherein the operation is for neural network processing, and the PIM circuit performs the processing operation using the host data from the host and weight information in the memory bank (Al-Shamma discloses, at ¶ [0039], using in-memory processing for neural network processing using weight data in the memory and input data from the host.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Ryu’s internal processor to include Al-Shamma’s neural network processing because doing so merely entails combining prior art elements according to known methods to yield predictable results, which is an exemplary rationale to support a conclusion of obviousness, as per MPEP § 2143.

Claim 13, 15, 19-21, and 23 is rejected under 35 U.S.C. 103 as being unpatentable over Ryu in view of Takaku.
Regarding claim 13, Ryu discloses:
a method of operating a memory device comprising a memory including a plurality of memory banks, the method comprising: storing a plurality of instructions received from a host that correspond to a processing operation in an instruction memory of the memory device while the memory device is in an instruction loading mode (Ryu discloses, at ¶ [0044], an internal processor (PIM) that processes operations using, as disclosed at ¶ [0045], data provided by the host. As disclosed at ¶ [0068], the internal processor includes a register buffer that stores processing information, which includes commands (instructions) from the memory cell array. The memory device is in instruction loading mode by virtue of loading instructions.); 
decoding a command and an address received from the host to determine whether the address belongs to one of a first range and a second range (Ryu discloses, at ¶ [0064], a decoding unit that decodes processing information, i.e., commands, and generates a decoding result. As disclosed at ¶¶ [0148]- [0149], this includes determining whether a command is to read a first area, which discloses an address belonging to a second range, or the command is to read a different area, which discloses an address belonging to a first range.); 
the memory device entering a memory operation mode when it is determined that the address belongs to the first range (Ryu discloses, at ¶¶ [0148]- [0149], performing normal mode processing, which discloses entering a memory operation mode, when the command is to read a different area, which discloses an address belonging to a first range.); and
entering an operation processing mode when it is determined that the address belongs to the second range, after storage of the plurality of instructions in the instruction memory completes during the instruction loading mode (Ryu discloses, at ¶¶ [0148]- [0149], performing an internal processing operation, which discloses entering operation processing mode, when a command is to read a first area, which discloses an address belonging to a second range. Ryu also discloses, at ¶¶ [0102]-[0104], storing command information, i.e., instructions, and subsequently entering internal processing mode.);
performing a memory operation corresponding to the received command and address when the memory device enters the memory operation mode (Ryu discloses, at ¶¶ [0148]- [0149], performing normal mode processing, which discloses memory operations, when the command is to read a different area, which discloses entering memory operation mode.); and 
reading a given instruction among the plurality of instructions and a processor in memory (PIM) circuit provided in the memory device performing a processing operation corresponding to the read given instruction on an operand when the memory device enters the operation processing mode (Ryu discloses, at ¶¶ [0148]- [0149], performing an internal processing operation when a command is to read a first area, which discloses entering operation processing mode. Ryu also discloses, at ¶¶ [0105]-[0106], reading commands and performing corresponding operations.), 
wherein it is determined that the address belongs to one of the first range and the second range from a bit value of at least one bit of the address (Ryu discloses, at ¶ [0128], when the MSB of an address is the mode signal, the device otherwise behaves as described previously, i.e., reads, writes, swaps, etc., the operands whose locations are indicated by the received addresses, which discloses a part of the address. When the MSB is zero, the address belongs to a first range, and when the MSB is one, the address belongs to a second range.), and 
wherein a part of the received address different from the at least one bit indicates a position of the operand in one of the memory banks through a row address...included in information of the part (Ryu discloses, at ¶ [0128], that the address is a row address, such that the address bits indicate a position of the operand, i.e., a row.).
Ryu does not explicitly disclose the aforementioned address includes a column address.
However, in the same field of endeavor (e.g., memory) Takaku discloses:
a single address that includes both the row address and the column address (Takaku discloses, at ¶ [0098], an address that includes both the row and column addresses.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Ryu’s address to include both row and column addresses because doing so merely entails combining prior art elements according to known methods to yield predictable results, e.g., accessing both column and row addresses with a single memory access.  

Regarding claim 15, Ryu discloses the elements of claim 13, as discussed above. Ryu also discloses:
wherein, at least some bits of the address comprise address information on a position of data stored in a memory bank of the plurality of memory banks, and wherein the processing operation is performed by using data read from the position (Ryu discloses, at ¶¶ [0148]- [0149], performing a processing operation using data from a memory bank of the memory in response to a read to the first area, which discloses the data being identified by address bits of an address.).

Regarding claim 19, Ryu discloses:
a data processing system comprising a host, wherein the host comprises: address map memory configured to store a plurality of addresses that belong to a first range for instructing a memory operation to be performed on a memory device and a plurality of addresses that belong to a second range for instructing a processing operation to be performed using data read from a selected memory bank among memory banks of a memory of the memory device (Ryu discloses, at ¶ [0044], an internal processor (PIM) that processes operations using, as disclosed at ¶ [0045], data provided by the host and stored, as disclosed at ¶ [0130], in a plurality of banks. As disclosed at ¶¶ [0148]- [0149], the system performs an internal processing operation when a command is to read a first area, which discloses an address belonging to a second range, and performs normal mode processing when the command is to read a different area, which discloses an address belonging to a first range. As disclosed at ¶ [0135], the address information is stored, which discloses address map memory.); and 
a memory interface configured to store an instruction associated with the memory operation and at least one other instruction in an instruction memory of the memory device while a mode of the memory device is an instruction loading mode, wherein the memory interface is configured to output an address including at least one bit having a bit value that belongs to the first range for setting the mode to a memory operation mode to perform a data access of the memory device, 
wherein the memory interface is configured to output the address including the at least one bit having the bit value that belongs to the second range for setting the mode to an operation processing mode to instruct that the processing operation be performed on an operand and a part different from the at least one bit of the address that belongs to the second range indicates a position of the operand in the selected memory bank through a row address...included in information of the part ((Ryu discloses, at ¶ [0044], an internal processor (PIM) that processes operations using, as disclosed at ¶ [0045], data provided by the host and stored, as disclosed at ¶ [0130], in a plurality of banks, which discloses being in an instruction loading mode by virtue of loading instructions. Ryu discloses, at ¶¶ [0148]- [0149], the system performs an internal processing operation when a command is to read a first area, which discloses an outputting an address belonging to a second range, and performs normal mode processing when the command is to read a different area, which discloses outputting an address belonging to a first range. As disclosed at ¶ [0132], the address bits used to determine the mode are also used to access the specified area. This discloses the first part, i.e., the MSB of the row address, as indicated at ¶ [0128], and the second part, i.e., the remaining bits of the address. As disclosed, at ¶ [0128], when the MSB of an address is the mode signal, the device otherwise behaves as described previously, i.e., reads, writes, swaps, etc., the operands whose locations are indicated by the received addresses, which discloses a part of the address. As disclosed at ¶ [0119], the system instructs which mode to execute using a mode register, which discloses a memory interface. Ryu also discloses, at ¶ [0128], that the address is a row address, such that the address bits indicate a position of the operand, i.e., a row.),
wherein the setting of the mode to the memory operation mode or the operation processing mode occurs after storage of the instruction and the at least one other instruction completes during the instruction loading mode (Ryu discloses, at ¶¶ [0102]-[0104], storing command information, i.e., instructions, and subsequently entering internal processing mode.).
Ryu does not explicitly disclose the aforementioned address includes a column address.
However, in the same field of endeavor (e.g., memory) Takaku discloses:
a single address that includes both the row address and the column address (Takaku discloses, at ¶ [0098], an address that includes both the row and column addresses.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Ryu’s address to include both row and column addresses because doing so merely entails combining prior art elements according to known methods to yield predictable results, e.g., accessing both column and row addresses with a single memory access.

Regarding claim 20, Ryu discloses the elements of claim 19, as discussed above. Ryu also discloses:
wherein, in instructing the memory operation and the processing operation, the host further outputs a write command or a read command (Ryu discloses, at ¶¶ [0148]- [0149], the system performs the internal processing operation or normal mode processing operation when a read command is executed.).

Regarding claim 21, Ryu discloses the elements of claim 19, as discussed above. Ryu also discloses:
further comprising the memory device including the plurality of banks, wherein the memory device comprises: a processor in memory (PIMI) circuit configured to process an operation by using at least one of data provided by the host and data read from the memory banks (Ryu discloses, at ¶ [0044], an internal processor (PIM) that processes operations using, as disclosed at ¶ [0045], data provided by the host. As disclosed at ¶ [0068], the internal processor includes a register buffer that stores processing information, which includes commands (instructions) from the memory cell array.); and 
control logic configured to decode a command and an address received from the host to generate a decoding result and to perform a control operation so that one of i) the memory operation on the memory banks is performed and ii) the PIM circuit performs the processing operation based on the decoding result (Ryu discloses, at ¶ [0064], a decoding unit that decodes processing information, i.e., commands, and generates a decoding result. As disclosed at ¶ [0065], the internal processor performs a processing operation based on the decoding result.).

Regarding claim 23, Ryu, as modified, discloses the elements of claim 21, as discussed above. Ryu also discloses:
wherein, in the command and the address instructing the processing operation to be performed, address information on a position of data stored in the selected bank is included in the address, and wherein the PIM circuit performs the processing operation by using data read from a position corresponding to the address of the selected bank (Ryu discloses, at ¶¶ [0148]- [0149], performing a processing operation using data from a memory bank of the memory in response to a read to the first area, which discloses the data being identified by address bits of an address.).

Response to Arguments
On page 9 of the response filed June 13, 2022 (“response”), the Applicant argues, “However, the "operand" in the claims and the "PI information" of Ryu are features different from each other. Specifically, as disclosed in paragraph [0073] of Ryu, "PI information" includes commands (and addresses) indicating the types of internal processes (data move, swap, etc.) That is, "PI information" of Ryu may correspond to "instruction" in claim 1, but the "operand" of claim 1 used as an input to a processing operation (e.g., a neural network operation). The "PI information" of Ryu representing the types of internal processes is different from the operand of claim 1 that is input to a processing operation. On the other hand, as disclosed in paragraphs [0034 and 0051] of the present application, the type of operation corresponds to an "instruction read from an instruction memory", and "operand" as an input of the operation is read out at the location of the bank indicated an address from the host. In other words, since the host can directly select the operand as the input of the operation at an arbitrary location, the operation required by the host can be performed regardless of the order of the instructions stored in the instruction memory. The above feature is different from the operand of the processing operation recited in the claims. Further, in claim 1, the instruction and the operand are read separately. The instruction is read from the instruction memory and the operand is read from the memory bank. Accordingly, the type of the operation and the operand for the operand can be arbitrarily selected by the host, whereas Ryu only discloses the feature of reading the "PI" from one specific location.” 
Though fully considered, the Examiner respectfully disagrees. Ryu discloses, at ¶ [0045], that the memory array stores PI information that includes both internal processing operation commands, i.e., instructions, and data. As disclosed at ¶ [0068], the data is data that is to be used by the instructions, which discloses the claimed operand. Therefore, the Examiner maintains that Ryu discloses the claimed storing operand data in the memory bank and reading the operand data therefrom. 
Ryu also discloses, at ¶ [0069], storing PI information in a register buffer and independently selecting the command information and the data information. This discloses storing instructions in an instruction memory. Accordingly, the Applicant’s arguments are deemed unpersuasive. 

On pages 10-11 of the response the Applicant argues, “However, in an embodiment of the invention, part of the address is used to determine whether or not to perform the memory operation or the processing operation, and the remaining part of the address has information including row and columns addresses of an operand of the processing operation within a bank of the memory device. Since the information in the remaining part includes row and columns addresses, this information differs from the MSB of Ryu. Indeed, since the MSB of Ryu is a single bit, it cannot convey the information that includes row and column addresses. Accordingly, claim 1 is further amended to recite "the memory device performs the memory operation when a bit value of at least one bit of the address belongs to a first range and performs the processing operation when the bit value belongs to a second range different from the first range" and "a part of the address different from the at least one bit indicates a position of the operand in the memory bank through a row address and a column address included in information of the part".”
These remarks have been fully considered and, in light of the claim amendments presented in the response, are deemed persuasive. Please see above for new grounds of rejection of the amended claims. Specifically, Takaku discloses, at ¶ [0098], an address that includes both row and column addresses. Ryu discloses both row and column addresses. This is obvious since both a row and column are needed to locate any given cell. The only difference is that Ryu does not explicitly disclose both the RA and CA combined into one address. It would have been obvious to modify Ryu to include both the RA and CA in a single address, as disclosed by Takaku. Doing so enables both addresses to be accessed together, which can improve efficiency, e.g., by allowing both addresses to be accessed with a single read.

On page 12 of the response the Applicant argues the remaining claims are allowable for similar reasons. 
Though fully considered, the Examiner respectfully disagrees. The remarks and rejections presented above apply similarly to these claims.

Conclusion
The following prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
US 20170278584 by Rosti discloses storing instructions in memory on a PIM device.
US 20140136811 by Fleisher discloses an instruction buffer in an active memory device.
US 20110093662 by Walker discloses a PIM with an instruction buffer.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN DOMAN whose telephone number is (571)270-5677.  The examiner can normally be reached on Monday through Friday 8:30am-6pm Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on 571-270-3995.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHAWN DOMAN/Primary Examiner, Art Unit 2183